UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                     X




In Re VALE S.A. SECURITIES LITIGATION                         MEMORANDUM & ORDER
                                                              19 CV 526(RJD)(SJB)


DEARIE, District Judge:

        This is a putative class action filed on behalf of investors who purchased publicly traded

securities of Vale S.A.("Vale") between June 2016 and February 2019. Plaintiffs allege that

prior to the January 2019 collapse of the Vale-owned Feijao tailings dam in Brazil, Vale and

various Vale executives violated securities laws by making misstatements in SEC filings

regarding the safety of the dam and risk of collapse. Vale now moves to transfer this action to

the Southern District of New York ("SDNY")pursuant to 28 U.S.C. § 1404(a). Vale, who is

defending another securities class action in SDNY arising out of alleged misstatements following

a different dam collapse in November 2015, claims that transfer is warranted because (i) the

Lead Plaintiff in this action has no meaningful connection to the Eastern District of New York

("EDNY")and (ii) transfer will promote judicial economy and the interests ofJustice because the

issues in the SDNY and EDNY action are "exceedingly similar." For the reasons set forth

below. Vale's motion to transfer is denied.

                                      LEGAL STANDARD


        "For the convenience of parties and witnesses, in the interest ofjustice, a district court

may transfer any civil action to any other district or division where it might have been brought."

28 U.S.C. § 1404(a); N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am.. Inc.. 599 F.3d 102, 112

(2d Cir. 2010). While motions to transfer "lie within the broad discretion of the district court and

are determined upon notions of convenience and fairness on a case-by-case basis," In re
 Cuvahoea Equip. Corp., 980 F.2d 110, 117(2d Cir. 1992), the analysis is typically guided by a

two-part inquiry: "(1) whether the action could have initially been brought in the transferee

 court; and (2) whether the interests ofjustice and convenience of the parties and witnesses will

 be served by the transfer," Forgone v. California. 425 F. App'x 73, 74(2d Cir. 2011).' Courts
 evaluate "the interests ofJustice and convenience of the parties and witnesses" taking into

account a combination of factors, D.H. Blair & Co.. Inc. v. Gottdiener. 462 F.3d 95, 106-07(2d

 Cir. 2006); however,"[t]here is no strict formula...and no single factor is determinative," Delta

 Air Lines v. Ass'n of Flight Attendants. 720 F. Supp. 2d 213, 217(E.D.N.Y. 2010).

         Where the motion to transfer relates to the Eastern and Southern Districts of New York—

a "relatively short walk across the Brooklyn Bridge"— many of the typical factors evaluated in

 motions to transfer are considered "neutral" and the primary considerations become (i) plaintiffs

choice offorum, and (ii) the interests ofJustice and Judicial economy. Wald v. Bank of America

Corp.. 856 F. Supp. 2d 545, 549(E.D.N.Y. 2012k see also Park v. McGowan. 2011 WL

6329797, at *4(E.D.N.Y. Dec. 16, 2011)("Given the specifically close proximity of the Eastern

and Southern Districts of New York, most of the factors bearing on transfer are neutral...Neither

district offers a clear advantage for the convenience of parties or witnesses, the location of

relevant documents or sources of proof, or compelling the testimony of witnesses").

         Ultimately, the moving party bears the burden of demonstrating "that the transfer is

Justified," Xiu Feng Li v. Hock. 371 F. App'x 171, 175 (2d Cir. 2010), and in deciding a motion

to transfer, courts must apply the "clear and convincing evidence standard," Forione. 425 F.

App'x at 74.




'The parties do not dispute that this action could have initially been brought in SONY—the transferee court.
                                                         2
                                           DISCUSSION


    I.      Plaintiffs Choice of Forum.

         While the Plaintiffs choice of forum is "normally entitled to considerable

deference ... this presumption does not apply where there is little material connection between

the chosen forum and the facts or issues of the case," Cook v. UBS Fin. Servs.. Inc.. 2006 WL

760284, at *7(S.D.N.Y. Mar. 21, 2006), nor does it apply with any great force in the context of a

class action. Warrick v. Gen. Elec. Co.. 70 F.3d 736, 741 n.7(2d Cir. 1995)("[T]he plaintiffs

choice of forum is a less significant consideration in a (here, putative) class action than in an

individual action"). Plaintiffs choice offorum is, nevertheless, entitled to some deference, even

in the context of a class action. Stoltz v. Fage Dairv Processing Indus., 2015 WL 5579872, at *6

(E.D.N.Y. Sept. 22, 2015)("Although a plaintiffs choice of forum is given less weight in the

class action context, a representative plaintiffs choice is still entitled to some deference").

         The Lead Plaintiff elected to bring this action in a district with no meaningful connection

to the Complaint's allegations. The Lead Plaintiff is not from the Eastern District of New

York—or the Southern District of New York for that matter—and there are no allegations in the

Complaint or representations from either party that any of the misstatements underlying the

claims in the Complaint were made in or otherwise bore some specific connection to this district.

Though these factors detract from the deference typically afforded to the Plaintiffs choice of

forum,some modest level of deference is nevertheless warranted. Without tipping the balance

considerably, Plaintiffs choice of forum weighs marginally in favor of proceeding in the Eastern

District of New York.
    II.      The Interests of Justice and Judicial Economy.

          It may also be appropriate to transfer venue in the interests ofjustice and Judicial

economy where there is a related action in the transferee district and consolidating the actions in

a single district—likely before a single judge—would promote more efficient discovery, avoid

inconsistent results, and "sav[e] time and expense for both parties and witnesses." Wald, 856 F.

Supp. 2d at 550. To this end. Vale argues that the issues in this action and the SONY action are

"exceedingly similar," and, as in Wald. the overlapping witnesses, evidence and legal issues

between the two actions favor transfer to SDNY. On the other hand. Plaintiffs contend that Vale

overstates Wald's applicability to the facts of this case because this litigation concerns "a

different dam break, different statements, and a different class period," than the dam break,

statements, and class period at issue in the SDNY litigation. See ECF No. 37. Plaintiffs also

argue that transferring venue at this stage will only cause delay, without considerable cost

savings.

          Vale's reliance on Wald is indeed misplaced, and the Court agrees that the interests of

justice and judicial economy counsel in favor of continuing to litigate this action in this district.

In Wald. the Court transferred an ERISA class action from EDNY to SDNY, where a securities

class action had been filed arising from "the same underlying factual predicate." Wald. 856 F.

Supp. 2d at 550. In concluding transfer was warranted, the Court observed that (i)"the same

fact-finding" was "critical" to establishing the Defendants' liability in both actions,(ii) the

actions contained "similar allegations and named some of the same defendants,"(iii) there was

"substantial factual overlap between the cases" making it "highly likely that parties in both

actions [would] need access to the same witnesses and proof," and (iv) it was apparent that
transfer would "avoid duplicate discovery" and generate significant cost savings to all parties.

Id. at 550-51.


          Here, unlike Wald,though some of the Defendants and witnesses will be the same across

both actions, any common witnesses will be questioned about different facts arising out of

different dam collapses in different parts of Brazil. For example, Plaintiffs note that "the great

bulk of relevant witnesses and evidence for this action is located in or originates from the local

branch office'' of the collapsed dam, a dam that is over 100 kilometers away from the dam at

issue in the SDNY action.        ECF No. 37. The general nature of the alleged conduct and

overarching legal issues might be similar across both actions, but because the factual bases

underlying the EDNY and SDNY actions are different, and the majority of the witnesses are

unique to each of the collapsed dams, it is not at all apparent that much, if any, efficiencies will

be realized, or costs will be saved, if this action is transferred and consolidated with the SDNY

action.


          In Wald. the factors weighing in favor of transfer were considerably more compelling

than those here, notwithstanding the fact that in Wald the EDNY and SDNY actions arose out of

two different statutory schemes. Ultimately, with respect to these parties and this action, the

Court is not persuaded that transfer would achieve real efficiencies sufficient to overcome the

inevitable delays and "disruptive effect of a transfer." Park, 2011 WL 6329797, at *4

("Although the case is still in its early stages, a transfer would if anything delay resolution of this

dispute as a new court familiarized itself with the facts of the case"). On the other hand. Judge

Bulsara is well-equipped to commence tailored and efficient discovery in short order, having

already invested significant time familiarizing himself with the facts of the case in deciding

Plaintiffs' motion to consolidate.
                                          CONCLUSION


       Vale has not made the requisite clear and convincing showing that the Southern District

is a "superior forum," id., and thus its motion to transfer this case to the Southern District of New

York is denied.


SO ORDERED.


Dated: Brooklyn, New York
       September ^ ,2019                                s/Raymond J. Dearie


                                                      RAYMOND J. DEARIE
                                                      United States District Judge
